In a negligence action to recover damages for personal injuries and loss of services, the defendant-third-party plaintiff appeals from (1) an order of the Supreme Court, Suffolk County, entered November 9, 1972, which granted the third-party defendant’s motion for summary judgment dismissing the third-party complaint, (2) a judgment of the same court entered November 30, 1972 thereon and (3) an order of the same court dated December 20, 1972, which denied reargument of the motion for summary judgment. Order of November 9, 1972 and judgment entered thereon reversed, on the law, and motion for summary judgment denied. Triable issues of fact are present requiring denial of the motion for summary judgment. Appeal from order dated December 20, 1972 dismissed. An order denying reargument of a motion is not appealable. Appellant is awarded one' bill of $20 costs and disbursements to cover all the appeals. Munder, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.